 

 

Se 2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.1 Page 1 of 16 Ib

UNITED STATES DISTRICT COURT
. EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
Case: 2:20-cr-20452

Judge: Hood, Denise Page

AME MJ: Whalen, R. Steven
eNO SERIES OF RICA Filed: 09-23-2020 At 11:34 AM

INDI USA V. SEALED MATTER (DA)

VIO: 18 U.S.C. § 1347
SOPHIE TOYA, M_D., 18 U.S.C. § 1035(a)

18 U.S.C. § 2
Defendant. 18 U.S.C. § 982

Vv.

 

INDICTMENT

THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS

At all times relevant to this Indictment:
The Medicare Program

1. The Medicare Program (“Medicare”) was a federal health care program
providing benefits to individuals who were the age of 65, or older, or disabled.
Medicare was administered by the Centers for Medicare and Medicaid Services
(“CMS”), a federal agency under the United States Department of Health and
Human Services. The benefits available under Medicare were governed by federal
statutes and regulations. Individuals who received benefits under Medicare were

commonly referred to as Medicare “beneficiaries.”

 
 

Se 2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.2 Page 2 of 16

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

3. Medicare was divided into four parts which helped cover specific
services: hospital insurance (Part A), medical insurance (Part B), Medicare
Advantage (Part C), and prescription drug benefits (Part D).

4. Specifically, Medicare Part B covered medically necessary physician

 

office services and outpatient care, including the ordering of durable medical
equipment, prosthetics, orthotics, and supplies (“DME”) that were ordered by
licensed medical doctors or other qualified health care providers.

5. Physicians, clinics, laboratories, and other health care providers that
provided services to Medicare beneficiaries were able to apply for and obtain a
“provider number.” A health care provider that received a Medicare provider
number was able to file claims with Medicare to obtain reimbursement for services
provided to beneficiaries.

6. To receive Medicare reimbursement, providers had to fill out an
application and execute a written provider agreement, known as CMS Form 855.
The application contained certifications that the provider agreed to abide by the
Medicare laws and regulations, and that the provider “will not knowingly present or

cause to be presented a false or fraudulent claim for payment by Medicare, and will

 
 
 

Se 2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.3 Page 3 of 16

not submit claims with deliberate ignorance or reckless disregard of heir truth or
falsity.” Medicare providers were given access to Medicare manuals and service
bulletins describing procedures, rules, and regulations.

7. CMS contracted with various companies to receive, adjudicate,
process, and pay Part B claims, including claims for DME. Wisconsin Physicians
Service was the CMS contracted carrier for Medicare Part B in the state of Michigan.
AdvanceMed was the Zone Program Integrity Contractor (“ZPIC”) in the state of
Michigan for Medicare since May 2015. The ZPIC was the contractor charged with
investigating fraud, waste and abuse.

Durable Medical Equipment

8. Medicare covered an individual’s access to DME, such as off-the-shelf
(“OTS”) ankle braces, knee braces, back braces, elbow braces, wrist braces, and
hand braces (collectively, “braces”). OTS braces required minimal self-adjustment
for appropriate use and did not require expertise in trimming, bending, molding,
assembling, or customizing to fit the individual.

9. A claim for DME submitted to Medicare qualified for reimbursement
only if it was medically necessary for the treatment or diagnosis of the beneficiary’s
illness or injury and prescribed by a licensed physician. In claims submitted to
Medicare for the reimbursement of provided DME, providers were required to set

forth, among other information, the beneficiary’s name and unique Medicare
 

Se 2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.4 Page 4 of 16

identification number, the equipment provided to the beneficiary, the date the
equipment was provided, the cost of the equipment, and the name and provider
number of the provider who prescribed or ordered the equipment. To be reimbursed
from Medicare for DME, the claim had to be reasonable, medically necessary,
documented, and actually provided as represented to Medicare.

10. Medicare claims were required to be properly documented in
accordance with Medicare rules and regulations. For certain DME products,
Medicare promulgated additional requirements that a DME order was required to
meet for an order to be considered “reasonable and necessary.” For example, for
OTS knee braces billed to Medicare under the Healthcare Common Procedures
Coding System (“HCPCS”) Code L1851, an order would be deemed “not reasonable
and necessary” and reimbursement would be denied unless the ordering physician
documented the beneficiary’s knee instability using an objective description of joint
laxity determined through a physical examination of the beneficiary.

Telemedicine

11. Telemedicine provided a means of connecting patients to doctors by
using telecommunications technology to interact with a patient.

12. Telemedicine companies provided telemedicine services to individuals
by hiring doctors and other health care providers. Telemedicine companies typically

paid doctors a fee to conduct consultations with patients. In order to generate

 

 
Se 2:20-cr-20452-DPH-RSW ECF No. 1 filed 09/23/20 PagelD.5 Page 5 of 16

revenue, telemedicine companies typically either billed insurance or received
payment from patients who utilized the services of the telemedicine company.

13. Medicare Part B covered expenses for specified telemedicine services
if certain requirements were met. These requirements included, but were not limited
to, that (a) the beneficiary was located in a rural or health professional shortage area;
(b) services were delivered via a two-way, real-time interactive audio and video
telecommunications system; and (c) the beneficiary was at a practitioner’s office or
a specified medical facility—not at a beneficiary’s home—during the telemedicine

consultation with a remote practitioner.

 

14. Medicare regulations regarding telehealth concerned payment for
telehealth consultation services only and did not prohibit ordering DME where the
consultation itself was not billed to Medicare. However, some Medicare contractors

took the position that the failure to comply with these requirements could inform

their determination of medical necessity for DME ordered.
The Defendant
15. The defendant, SOPHIE TOYA, a resident of Bloomfield Hills,
Michigan, was a medical doctor licensed to practice medicine in Michigan, Illinois,

and Indiana. SOPHIE TOYA was a Medicare provider and was required to abide

by all Medicare rules and regulations. SOPHIE TOYA worked as an independent
 

@ 2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelID.6 Page 6 of 16

contractor for purported telemedicine companies, including the AffordADoc

Network and Integrated Support Plus, Inc., described below.

Related Individuals and Entities

16. Creaghan Harry was a United States citizen who resided in Highland
Beach, Florida, and owned and operated the AffordADoc Network.

17. Lester Stockett was a United States citizen who resided in the country
of Colombia and owned and operated the AffordADoc Network.

18. Willie McNeal, IV, was a United States citizen who resided in Pasco
County, Florida, and owned and operated Integrated.

19. The AffordADoc Network was a group of purported telemedicine
companies owned and operated by Creaghan Harry and Lester Stockett. The
AffordADoc Network included the following Delaware corporations: PCS CC, LLC
(“Procall”), a call center company that purported to do business throughout Latin
America, including in Colombia; Telehealth Doctor’s Network, LLC (dba “Video
Doctor USA”), a purported telemedicine company that did business throughout the
United States; and Telemed Health Group, LLC (dba “AffordADoc”), a purported
telemedicine company that did business throughout the United States.

20. Integrated was a purported telemedicine company owned and operated
by Willie McNeal, IV, with its principal office in Hernando County, Florida, that did

business throughout the United States.

 
   
 

 

2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.7 Page 7 of 16

COUNT 1
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)

21. Paragraphs 1 through 20 of the General Allegations section of this
Indictment are re-alleged and incorporated by reference as though fully set forth
herein.

22. From in or around October 2018 through on or about April 9, 2019, in
the Eastern District of Michigan and elsewhere, the defendant, SOPHIE TOYA, did
knowingly and willfully execute a scheme and artifice to defraud a health care
benefit program, as that term is defined under Title 18, United States Code, Section
24(b), that is, Medicare, and to obtain, by means of false and fraudulent pretenses,
representations, and promises, money and property owned by, and under the custody
and control of, Medicare, in connection with the delivery of and payment for health
care benefits, items, and services, contrary to Title 18, United States Code, Section
1347.

Purpose of the Scheme and Artifice

23. It was a purpose of the scheme and artifice for defendant SOPHIE
TOYA and her accomplices to unlawfully enrich themselves by, among other things,
(a) submitting and causing the submission of false and fraudulent claims to Medicare

for DME products that were (i) procured through the payment of kickbacks and

bribes, (ii) medically unnecessary, (iii) not eligible for Medicare reimbursement, and

 
  
   

2:20-cr-20452-DPH-RSW ECF No. 1 filed 09/23/20 PagelD.8 Page 8 of 16

(iv) not provided as represented; (b) concealing the submission of false and
fraudulent claims and the receipt and transfer of the proceeds from the fraud; and (c)
diverting proceeds of the fraud for their personal use and benefit.

Manner and Means of the Scheme

24. The manner and means by which defendant SOPHIE TOYA and her
accomplices sought to accomplish the purpose of the scheme included, among other
things, the following:

25. Onor about January 3, 2015, SOPHIE TOYA certified to Medicare that
she would comply with all Medicare rules and regulations, including that she would
not knowingly present or cause to be presented a false and fraudulent claim for
payment by Medicare. Despite this certification, SOPHIE TOYA proceeded to
present and cause to be presented false and fraudulent claims for payment by
Medicare as described below.

26. SOPHIE TOYA agreed with others at the AffordADoc Network and
Integrated to write brace orders for Medicare beneficiaries in exchange for
approximately $25 or $30 per patient consultation and to provide few, if any, medical
treatment options for patients besides braces during the purported telemedicine
consultations.

27. SOPHIE TOYA gained access to Medicare beneficiary information for

thousands of Medicare beneficiaries from the AffordADoc Network, Integrated, and

 
  
 
 

2:20-cr-20452-DPH-RSW ECF No. 1 filed 09/23/20 PagelID.9 Page 9 of 16

other purported telemedicine companies in order for SOPHIE TOYA to sign brace
orders for those beneficiaries.

28. Neither SOPHIE TOYA, nor the AffordADoc Network, nor Integrated
billed Medicare for telemedicine consultations with beneficiaries. Instead, the
AffordADoc Network, Integrated, and others solicited illegal kickbacks and bribes
from brace suppliers in exchange for brace orders that were signed by SOPHIE
TOYA and others.

29. Brace orders issued by SOPHIE TOYA at the direction of the
AffordADoc Network and Integrated were forwarded to brace suppliers for
fulfillment. The brace suppliers submitted and caused the submission of claims to
Medicare based on the orders signed by SOPHIE TOYA.

30. Owners and operators of the AffordADoc Network and Integrated paid
and caused payments to be made to SOPHIE TOYA and others to sign brace orders
and cause the submission of claims for braces that were medically unnecessary and
not eligible for reimbursement from Medicare, in order to increase revenue for
themselves and their co-conspirators.

31. SOPHIE TOYA ordered braces that were medically unnecessary, for
patients with whom she lacked a pre-existing doctor-patient relationship, without a
physical examination, and frequently based solely on a short telephonic conversation

with the beneficiary or without any conversation with the beneficiary at all.

 
    

 

:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.10 Page 10 of 16

32. SOPHIE TOYA and others falsified, fabricated, altered, and caused the
falsification, fabrication, and alteration of patient files, brace orders, and other
records, all to support claims to Medicare for braces that were obtained through
illegal kickbacks and bribes, medically unnecessary, ineligible for Medicare
reimbursement, and not provided as represented.

33. SOPHIE TOYA and others concealed and disguised the scheme by
preparing and causing to be prepared false and fraudulent documentation, and
submitting and causing the submission of false and fraudulent documentation to
Medicare, including documentation in patient files and brace orders in which (a)
SOPHIE TOYA falsely stated that she determined through her interaction with the
Medicare beneficiary that a particular course of treatment, including the prescription
of braces, was reasonable and medically necessary; (b) SOPHIE TOYA falsely
stated that she provided the Medicare beneficiary with information regarding follow-
up medical treatment; (c) SOPHIE TOYA falsely stated that she counseled the
Medicare beneficiary to consult with a pain management physician; (d) SOPHIE
TOYA falsely attested that the information in the medical record was true, accurate,
and complete; (e) SOPHIE TOYA falsely diagnosed the Medicare beneficiary with
certain conditions to support the prescription of certain braces; (f) SOPHIE TOYA

concealed the fact that her interaction with the Medicare beneficiary was brief and

10
  
 
 

:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.11 Page 11 of 16

telephonic; and (g) SOPHIE TOYA falsely represented that she had performed
certain diagnostic tests prior to ordering braces.

34. SOPHIE TOYA and others submitted and caused the submission of
false and fraudulent claims to Medicare in excess of approximately $6.3 million for
braces that were procured through the payment of kickbacks and bribes, medically
unnecessary, ineligible for Medicare reimbursement, and not provided as
represented, for which Medicare paid approximately $3.5 million.

All in violation of Title 18, United States Code, Sections 1347 and 2.

COUNTS 2-6
False Statements Relating to Health Care Matters
(18 U.S.C. §§ 1035(a) and 2)

35. The allegations set forth in paragraphs | through 20 of this Indictment
are realleged and incorporated as if fully set forth in this paragraph.

36. On or about the dates set forth below, within the Eastern District of
Michigan and elsewhere, defendant SOPHIE TOYA, in a matter involving a health
care benefit program, specifically Medicare, did knowingly and willfully (a) falsify,
conceal, and cover up by trick, scheme, and device material facts, and (b) make
materially false, fictitious, and fraudulent statements and representations, and make
and use materially false writings and documents, knowing the same to contain

materially false, fictitious, and fraudulent statements and entries, in connection with

the delivery of and payment for health care benefits, items, and services, in that

11
  
 
 

:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.12 Page 12 of 16

defendant SOPHIE TOYA prepared and signed medical records and brace orders in
which (a) SOPHIE TOYA falsely stated that she determined through her interaction
with the Medicare beneficiary that a particular course of treatment, including the
prescription of braces, was reasonable and medically necessary; (b) SOPHIE TOYA
falsely stated that she provided the Medicare beneficiary with information regarding
follow-up medical treatment; (c) SOPHIE TOYA falsely stated that she counseled
the Medicare beneficiary to consult with a pain management physician; (d) SOPHIE
TOYA falsely attested that the information in the medical record was true, accurate,
and complete; (e) SOPHIE TOYA falsely diagnosed the Medicare beneficiary with
certain conditions to support the prescription of certain braces; and (f) SOPHIE
TOYA concealed the fact that her interaction with the Medicare beneficiary was

brief and telephonic.

12

 
:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.13 Page 13 of 16

   

 

Record Containing False

 

Count; Approx. Date Beneficiary Statements and Concealment of
Material Facts
Medical records and detailed written
2 March 12, 2019 T.F. orders for knee brace, back brace,

and shoulder brace

Medical records and detailed written
3 March 15, 2019 G.P. orders for knee brace, back brace,

| and shoulder brace

Medical records and detailed written
4 March 20, 2019 K.C. orders for knee brace, back brace,
and shoulder brace

Medical records and detailed written
5 March 24, 2019 P.C. orders for knee brace, back brace,
wrist brace, and shoulder brace
Medical records and detailed written
6 March 27, 2019 P.R. orders for knee brace, back brace,
and shoulder brace

 

 

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1035(a) and 2.

FORFEITURE ALLEGATIONS
(18 U.S.C. § 982(a)(7))

35. The allegations contained in this Indictment above are incorporated by
reference as if set forth fully herein for the purpose of alleging forfeiture pursuant to
the provisions of Title 18, United States Code, Section 982.

36. Asaresult of the violations alleged in Counts 1 through 6 under Title
18, United States Code, Sections 1347, 1035(a), and 2, as set forth in this Indictment,
defendant SOPHIE TOYA shall forfeit to the United States pursuant to Title 18,

United States Code, Section 982(a)(7), any property, real or personal, that constitutes

13

 
   

:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.14 Page 14 of 16

or is derive, directly or indirectly, from gross proceeds traceable to the commission
of the offense.

37. Substitute Assets: Ifthe property described above as being subject to
forfeiture, as a result of any act or omission of the defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be subdivided
without difficulty;

It is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(p) as incorporated by Title 18, United States Code, Section 982(b), to
seek to forfeit any other property of defendant SOPHIE TOYA up to the value of
the forfeitable property described above.

38. Money Judgment: The government shall also seek a forfeiture money
judgment from the defendant for a sum of money representing the total amount of
proceeds obtained as a result of defendant’s violations of 18 U.S.C. § 1347, as

alleged in this Indictment.

14

 
  
  

THIS IS A TRUE BILL.

MATTHEW SCHNEIDER
UNITED STATES ATTORNEY

REGINA McCULLOUGH
Chief, Health Care Fraud Unit

Date: September 23, 2020

15

:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.15 Page 15 of 16

s/Grand Jury Foreperson

 

Grand Jury Foreperson

DANIEL KAHN

Acting Chief, Fraud Section
Criminal Division

U.S. Department of Justice

JACOB FOSTER

Assistant Chief

Criminal Division, Fraud Section
U.S. Department of Justice

s/Rebecca Yuan

 

REBECCA YUAN

Trial Attorney

Criminal Division, Fraud Section
U.S. Department of Justice

1400 New York Ave., N.W.
Washington, D.C. 20005

Phone: (202) 262-3520

Email: rebecca.yuan@usdo}j.gov
 

 

Case 2:20-cr-20452-DPH-RSW ECF No.1 filed 09/23/20 PagelD.16 Page 16 of 16

 

Case: 2:20-cr-20452

United States District Court Crimi . i
Eastern District of Michigan inal Case Cov Judge: Hood. penne

Filed: 09-23-2020 At 11:34 AM

 

 

_ NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to comr INDI USA V. SEALED MATTER (DA)

 

 
   

#7 Companion Case Number:

oPT RL) Ss

This may be a companion case based upon LCrR 57.10 (b)(4)': Judge Assigned:

 

 

 

Ll ves No AUSA’s Initials: PX >

 

 

Case Title: USA v. SOPHIE TOYA

 

County where offense occurred : Wayne

 

Check One: [X]Felony L]Misdemeanor [ ]Petty
¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_|Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case. GLE
September 23, 2020 Qu

Date

 

Rebecca Yuan, Trial Attorney

211 West Fort Street, Detroit, MI 48226
Phone: (202) 262-3520

Fax: (313) 226-0816

E-Mail address: Rebecca. Yuan@usdoj.gov

Attorney Bar #: NY 5346861

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
